PER CURIAM.
Chief Justice Mullarkey, Justice Hobbs, and Justice Martinez are of the opinion that the judgments of the trial courts in State of Colorado v. City and County of Denver, case number 03CV3809, and in Sternberg v. City and County of Denver, case number 03CV8609, should be affirmed; whereas Justice Bender, Justice Rice, and Justice Coats are of the opinion that the judgments should be reversed. Justice Eid does not participate.
Because the court is equally divided, the judgments of the trial courts in State of Colorado v. City and County of Denver, case number 03CV3809, and in Sternberg v. City and County of Denver, case number 03CV8609, are affirmed by operation of law. See C.A.R. 35(e).
Justice EID does not participate.